DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackeret [U.S. 5,800,004].
Regarding claim 1, Ackeret discloses a motor vehicle, comprising: a door [1] providing a boundary between a passenger compartment of the motor vehicle and an exterior of the motor vehicle [see figure 1], wherein the door [1] includes a storage bin [4] configured such that an item [an umbrella] in the storage bin is accessible both from the passenger compartment and from the exterior (when the door in opening state) (figures 1-2).
Regarding claim 2, Ackeret discloses the door includes an inner panel and an outer panel spaced-apart from the inner panel, and the storage bin [4] is at least partially between the inner panel and the outer panel (figures 1-2).
Regarding claim 3, Ackeret discloses the storage bin [4] includes a reinforcement assembly [cover 4d, walls 4a, 4b, 4c, 4e and 4f] between the inner panel and the outer panel (figures 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackeret in view of Salter et al. [U.S. 2015/0217683 A1].
Regarding claims 13-14, Ackeret discloses the door of the motor vehicle. However, Ackeret does not disclose the ultraviolet (UV) light source configured to emit UV light within the storage bin to disinfect an item within the storage bin, and the controller configured to issue a command to the UV light source to selectively cause the UV light source to emit UV light.
Salter et al. teaches the ultraviolet (UV) light source [38, LED 46 emitted UV] configured to emit UV light within the storage bin [transmitting UV light through third light guide 52] to disinfect an item within the storage bin [32], and the controller [see figure 11] configured to issue a command to the UV light source to selectively cause the UV light source to emit UV light (figures 2-8 and 11, paragraphs 0036, 0037 and 0053).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the storage bin of Ackeret with the UV LED and the controller as taught by Salter et al. for purpose of providing an advantageous way of the relative low cost attributable to those types of LEDs 46.
Regarding claims 19-20, method claim(s) was/were considered as inherently suggested by the combined teachings of Ackeret [U.S. 5,800,004] and Salter et al. [U.S. 2015/0217683 A1] as detailed above.

	
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackeret [U.S. 5,800,004].
Method claim(s) 18 was/were considered as inherently disclosed by the patented structure of Ackeret [U.S. 5,800,004] as detailed in above section of the instant Office Action.

Allowable Subject Matter
Claims 4-12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 4, 6 and 15, each recites further details of the door of the motor vehicle, which are not disclosed or suggested by the prior of record. Claim 5 depends on claim 4. Claims 7-12 depend on claim 6. Claims 16-17 depend on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ardigo U.S. 9,016,748 B1 discloses an interior door panel arrangement including a door panel wall surrounding an interior volume and defines a door panel with an opening formed through the door panel wall. A storage compartment bin is advanced through the opening between a retracted position in the interior volume and an extended position outside of the interior volume.
Carico U.S. 5,895,086 discloses a motor vehicle having a passenger compartment has an exterior door giving access to a storage compartment disposed under the backseat. The storage compartment extends substantially the width of the vehicle. Within the storage compartment, a drawer is mounted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875